Citation Nr: 0606902	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  04-05 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous disorder (acquired psychiatric disorder). 


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from April 1987 to October 
1987. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of June 2005.  This matter was 
originally on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Cleveland, Ohio.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  By an unappealed rating decision dated in October 1998, 
the RO denied the veteran's claim of entitlement to service 
connection for a nervous disorder (acquired psychiatric 
disorder).

3.  Evidence submitted subsequent to the October 1998 RO 
rating decision is cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim for service connection for a nervous disorder (acquired 
psychiatric disorder), and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1998 RO rating decision is final.  38 U.S.C. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1997).  

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for a nervous 
disorder (acquired psychiatric disorder) is not reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5108 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.156, 3.159 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  While the VCAA does not serve as a basis to 
reopen a claim (unless new and material evidence is 
presented), the law does include the enhanced duty to notify.

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in June 2005, the Appeals Management Center (AMC) advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  The June 2005 VCAA notice 
advised the veteran of what the evidence must show to reopen 
his previously disallowed claim for service connection of a 
nervous disorder (acquired psychiatric disorder) as well as 
what the evidence must show to establish entitlement to 
service-connected compensation benefits.  The Board also 
recognizes that the June 2005 VCAA notice specifically 
requested that the veteran provide any evidence in his 
possession that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2005).  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  The case was 
reconsidered again in October 2005 and the Supplemental 
Statement of the Case (SSOC) was provided to the veteran.  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the claim would not be prejudicial error to the 
veteran.  

In further regard to VA's duty to notify, the Board notes 
that the RO and AMC mailed the veteran a copy of the December 
2002 rating decision, January 2004 Statement of the Case 
(SOC), and October 2005 SSOC, which included a discussion of 
the facts of the claim, notification of the basis of the 
decision, and a summary of the evidence used to reach the 
decision.  The SOC and SSOC advised the veteran of all the 
laws and regulations pertinent to his claim, including the 
law and implementing regulations of the VCAA.  The Board 
observes that the October 2005 SSOC and notice letter were 
returned, but a review of the claims file discloses that 
these documents were mailed to the veteran's last known 
address of record.  It is the veteran's duty to advise VA of 
any change in address.  "[T]here is no burden on the part of 
the VA to turn up heaven and earth to find [the veteran]."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Accordingly, 
the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  Additionally, the Board finds that the AMC complied 
with the Board's June 2005 Remand for VCAA compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

While not required by the VCAA, the Board notes that the RO 
requested private treatment records identified by the veteran 
from Dr. S.G./Columbus Area Community Mental Health Center.  
Records dated from January 2002 to August 2002 have been 
associated with the claims file. 

The Board finds that the requirements under the law as 
pertains to new and material evidence claims have been met, 
and the Board will proceed with appellate review.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a) (2005).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  

A review of the claims file reveals that the veteran's 
original claim for service connection of a nervous disorder 
was denied by the RO in a June 1988 rating decision on the 
basis that the veteran's nervous disorder pre-existed active 
military service and was not aggravated in service.  In a 
letter dated in June 1988, the RO advised the veteran of the 
denial of service connection for a nervous disorder and 
included notice of his procedural and appellate rights.  The 
veteran, however, did not appeal the decision and it became 
final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1987).  In response to a claim for benefits, 
in a letter dated in August 1992, the RO advised the veteran 
that he needed to submit new and material evidence to reopen 
his previously disallowed claim.  The RO's decision was 
affirmed by the Board in a December 1996 decision on the 
basis that the evidence submitted was not probative of the 
issue of an in-service incurrence of an injury or disease, 
nor aggravation of a pre-existing disorder.  The veteran was 
notified of this decision as well as his appellate rights in 
VA Form 4597, but he did not appeal the decision to the 
United States Court of Appeals for Veterans Claims; the 
decision is final.  38 U.S.C.A. §§ 7104(b), 7266 (West 1991); 
38 C.F.R. § 19.104 (1991).  Thereafter, the RO again declined 
to reopen the claim in an October 1998 rating decision on the 
basis that the evidence did not show that the veteran 
incurred or aggravated schizoaffective disorder during his 
period of active service and that the disorder was considered 
too remote from his period of service to establish a new 
factual basis for the grant of service connection.  In a 
letter dated in October 1988, the RO advised the veteran of 
the denial of service connection for a nervous disorder and 
enclosed VA Form 4107, which explained the appellant's 
procedural and appeal rights.  The veteran, however, did not 
appeal the decision and it became final.  38 U.S.C. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).  

Evidence associated with the claims file prior to the last 
final denial in October 1998 follows.

Service medical records included a Reserve Applicant Medical 
Prescreening Form dated in November 1986 that showed that the 
veteran reported a history of a nervous problem for which he 
was in the hospital five times "on and off."  He indicated 
that he took "temporary medication" for his nerves.  On a 
November 1986 Reserve Report of Medical History, in response 
to the question of whether the veteran ever had or had now 
nervous trouble of any sort, he answered in the affirmative.  
He further reported that he was treated at Grant Hospital for 
his nervous disorder.  The November 1986 Reserve Report of 
Medical Examination showed that the service examiner 
identified no nervous disorder.  A Narrative Summary dated in 
July 1987 showed that the veteran was evaluated and treated 
for "an apparent psychosis" at the Walter Reed Army Medical 
Center.  The veteran complained of insomnia and nervousness.  
He related that he was originally diagnosed with 
schizophrenia in 1978 at which time his first psychiatric 
hospitalization lasted eight months.  The examiner provided a 
diagnosis of "schizophrenia, undifferentiated, chronic with 
acute exacerbation, moderate" that existed prior to service.  
It was noted that it was the opinion of the Medical Board 
that the veteran was unfit for further military duty.  The 
September 1987 Report of Medical Examination reflected the 
findings of the Medical Board.  

Records from Grant Medical Center dated in August 1986 
included a discharge summary that noted that the veteran had 
a history of recurrent mental disease.  The final noted 
diagnosis was schizo-affective disorder.  A narrative summary 
showed that the veteran was hospitalized from December 1987 
to January 1988 at the Central Ohio Psychiatric Hospital for 
diagnosed manic bipolar disorder.  In an April 1993 letter, 
Dr. L.B. reported that the veteran had been a patient since 
1988 for diagnosed manic depressive disorder.  Records from 
Dr. S.G. and Columbus Area Community Mental Health Center 
dated from February 1988 to May 1993 showed that the veteran 
was followed for diagnosed bipolar affective disorder.  
Records from North Central Mental Health dated from July 1996 
to March 1998 showed that the veteran was followed for 
schizoaffective disorder and bipolar type disorder.

In several statements of record dated in/received in 
September 1992, March 1993, July 1993, October 1993, and 
November 1997 as well as testimony the veteran provided at 
the April 1993 RO hearing, he initially contended that he had 
no pre-existing mental illness upon entry into service and 
that the history of mental illness he provided to service 
examiners in 1987 was inaccurate and induced by medications 
he was placed on at that time.  He later acknowledged that he 
was treated for a nervous disorder prior to service, but 
maintained that he was considered fit by the military for 
entry into service despite the history provided by him at 
that time and that thereafter his military service aggravated 
his disorder.  

Evidence associated with the claims file after the last final 
denial in October 1998 follows.  

Records from Dr. S.G. and Columbus Area Community dated from 
January 2002 to August 2002 showed that the veteran was 
followed for bi-polar affective disorder.  A February 2002 
record in particular showed that Dr. S.G. reported that the 
veteran had requested that he write a note "to the 
military" indicating that his mental illness had worsened 
since his release from service.  Dr. S.G. noted that he 
explained to the veteran that there was no evidence that his 
mental illness was activated by being in the service.  

In statements dated in June 2002, January 2003, and October 
2003, the veteran maintained that his military service 
worsened his pre-existing mental illness in that 
he first started experiencing certain symptoms (audio and 
visual hallucinations, talking to himself, pacing the floor, 
itching all over, etc.) in the military which persisted to 
this date.  

The Board finds that the evidence submitted after the October 
1998 RO rating decision is cumulative and redundant of 
evidence of record at the time of the last prior final denial 
of the claim that showed that the veteran was being treated 
and followed for schizo-affective and bipolar disorder and 
that it was the veteran's lay contention that his military 
service aggravated his pre-existing mental illness.  As such, 
the newly submitted evidence does not relate to an 
unestablished fact necessary to substantiate the claim that 
the currently diagnosed mental disorder was incurred in or 
aggravated by service and does not raise a reasonable 
possibility of substantiating the claim.  Accordingly, having 
determined that new and material evidence has not been 
submitted, the claim is not reopened.


ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for a nervous 
disorder (acquired psychiatric disorder) is not reopened.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


